Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the perspective in Fig. 5 is unclear. Is Fig. 5 an overhead view? Is reference number 732 under reference number 73 such that the line shown for reference number 732 is parallel to the build surface or orthogonal to it?  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (US 2020/0368815).
Regarding claim 1, Baker discloses a lamination molding apparatus (abstract), comprising: an irradiator for forming a solidified layer by irradiating a laser beam or an electron beam to a material layer formed for each of a plurality of divided layers obtained by dividing a desired three-dimensional molded object at a predetermined height (laser sinters successive layers of Material M, [0032]); a processing device comprising a processing head for holding a tool used for processing of the solidified layer (robot 65 can mount a variety of tools, [0037]), and a processing head driver for moving the processing head in at least a horizontal direction (XYZ power tracks move head of robot 65, [0037]); and a cooling device arranged in the processing head and configured to cool at least a part of a solidified body formed by laminating the solidified layers to a predetermined cooling temperature (cooling applicator 18 connected to cooling line 56 is capable of the intended use of temperature regulation to a predetermined temperature, [0037]), wherein the cooling device comprises a cold gas discharger having a cold gas discharge port for discharging a cold gas being an inert gas having a temperature equal to or lower than the cooling temperature (cooling applicator 18 supplies argon which has a temperature lower than the cooling temperature because it cools, [0033-34]), and discharging the cold gas toward the at least the part of the solidified body (cooling applicator 18 discharges coolant C at workpiece 30, [0025]), and the lamination molding apparatus further comprises an inert gas supply source for supplying the inert gas to the cold gas discharger (coolant tank 54 supplies the argon, [0025] [0037]).
	Regarding claim 2, Baker discloses wherein the cold gas discharger has a vortex tube for separating the inert gas flowing inside the cold gas discharger into the cold gas and a hot gas being the heated inert gas (cooler 60 in communication with cooling applicator 60 is a vortex cooler where heat transfers and hot air is exhausted, see shop air (out\hot), [0035], Fig. 4), the vortex tube has an inert gas supply port (argon flows through V5 to cooler 60, [0025] [0034-35], Fig. 4), a hot gas discharge port (exhausts hot shop air, [0035]), and the cold gas discharge port (Valve V3, [0036], Fig. 4), the inert gas supply port is arranged between the hot gas discharge port and the cold gas discharge port (flow from V5 appears between shop air (out\hot) and exit to V3, Fig. 4), and is connected to the inert gas supply source (coolant tank 54 in fluid communication with V5 and entry to vortex cooler 60, Fig. 4), the hot gas discharge port is arranged at one end of a vortex tube to discharge the hot gas (shop air (out\hot), Fig. 4), and the cold gas discharge port is arranged at the other end of the vortex tube to discharge the cold gas (exit to V3 at opposite end of shop air (out\hot), Fig. 4).
Regarding claim 3, Baker discloses wherein the cooling device further comprises a first elevator for moving the cold gas discharger in a vertical direction (cooling applicator 18 attached to tip of robot arm 65 which can move vertically, [0032] [0037], Fig. 4).
	Regarding claim 4, Baker discloses wherein the cooling device further comprises a duct having a first opening connected to the cold gas discharge port (cooling applicator 18 has opening to cooling line 56, Fig. 2) and a second opening facing the at least the part of the solidified body (second opening of cooling applicator 18 permits discharge as shown in Fig. 2 facing solidified material M, Figs. 2-3).
Regarding claim 5, Baker discloses wherein the second opening is parallel to a horizontal plane (opening of cooling applicator 18 has an opening that appears parallel to a horizontal plane, Fig. 3).
Regarding claim 8, Baker discloses a temperature measuring unit arranged in the processing head and having a temperature sensor for measuring the temperature of the solidified body (thermal sensor 46, [0023], an embodiment shown in Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2020/0368815) as applied to claim 4 above, and further in view of Yao (US 2014/0020348).
	Regarding claim 6, Baker teaches an apparatus substantially as claimed. Baker is silent as to the dimensions and structure of the opening of cooling applicator 18.
	However, in the same field of endeavor of vortex cooling and expelling cooling gas (abstract, [0121]), Yao teaches wherein an area of the second opening is larger than an area of the cold gas discharge port (cold gas stream discharge port opens to isolation shield 160 including flow guiding passage 161 which has a bell mouth, [0121]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exit of cooling applicator 18 from cooling line 56 of Baker to have a bell mouth because [0121] of Yao teaches that this shape facilitates diffusion of the cold gas stream.
Regarding claim 7, Baker as modified teaches wherein the area of the second opening is smaller than an area of a molding region being an area in which the three-dimensional molded object is formed (as modified, exit is smaller than the entire area of substrate 28, [0025], Figs. 2-4 of Baker).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2020/0368815) as applied to claim 8 above, and further in view of Sang (US 10,434,713).
	Regarding claim 9, Baker teaches wherein the temperature sensor is a contact temperature sensor for measuring the temperature by coming into contact with the solidified body (thermometer 46C, [0023]). Baker teaches an apparatus substantially as claimed. Baker is silent as to how embodiments with thermometer 46C would move the thermometer and measure temperature.
	However, in the same field of endeavor of temperature measurement and regulation for additive manufacturing (col. 5 ll. 39-42), Sang teaches the temperature measuring unit further comprises a second elevator for moving the temperature sensor in the vertical direction (thermometer 18 passes through cell tube rubber plug 7 powered by stepping motor box 2 controlled by a controller, col. 4 ll. 29-38, col. 5 ll. 39-42, 53-57).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified thermometer 46C of Baker to be moved by a stepping motor because col. 4 ll. 29-38, col. 5 ll. 39-42, 53-57 of Sang teaches such a structure to move a thermometer to get real-time temperature information of what is being printed.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2020/0368815) as applied to claim 1 above, and further in view of Motoyama (US 2019/0263056).
	Regarding claim 10, Baker is not explicit as to wherein the cooling temperature is equal to or lower than a martensitic transformation start temperature of the solidified layer.
	However, in the same field of endeavor of cooling for metal powder based additive manufacturing, Motoyama teaches wherein the cooling temperature is equal to or lower than a martensitic transformation start temperature of the solidified layer (cooling to a temperature equal to or lower than the Mf point, [0113]; note that because the material of the solidified layer is not specified, the martensitic transformation start temperature is not specified and claim 10 does not further limit the structure of the apparatus in a significant way).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made explicit the cooling temperature of Baker to be equal to or lower than the Mf point of the solidified layer because [0113] of Motoyama teaches that doing so improves the hardness of the produced article.
	Regarding claim 11, Baker in view of Motoyama teaches wherein the cooling temperature is equal to or lower than a martensitic transformation finish temperature of the solidified layer ([0113] of Motoyama per the modification; note that because the material of the solidified layer is not specified, the martensitic transformation finish temperature is not specified and claim 10 does not further limit the structure of the apparatus in a significant way)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Motoyama (US 11,331,850) teaches subject matter similar to Motoyama (US 2019/0263056), cited above. Yao (US 9,017,440) teaches subject matter similar to Yao (US 2014/0020348), cited above. Further teachings regarding cooling below Martensite Finish temperatures can be found in [0009] of Tuffile (US 2017/0080497), [0101] of Syvanen (US 2009/0047165), and [0236] of Houser (US 2007/0225642).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           
/LEITH S SHAFI/             Primary Examiner, Art Unit 1744